FOSHEIM, Chief Justice
(concurring specially).
The conclusions reached in this case should be given limited application based on rather unique facts which reveal “best interest of the child” exceptions to the general rule that siblings should be raised together.
The separated children do not have a common father and mother. While C.M.H. is the mother of all of the children, D.H. is the father of N.H. only — for whom he was granted custody. If custody of N.H. were granted to a person other than the natural father, a different conclusion would likely be indicated.
While the father of N.H. showed considerable immaturity during his relationship with the mother, he now provides N.H. with a stable home environment, preferable to that of the other siblings in the custody of the mother.